 

Exhibit 10.4

 

Restricted Stock

 

 

April 26, 2012

 

Timothy G. Biltz

1989 Carmel Road

Charlotte, NC 28226-5021

 

 

Dear Tim:

Pursuant to the Lumos Networks Corp. 2011 Equity and Cash Incentive (the
“Plan”), the Plan’s administrative committee (the “Committee”) granted to you,
on April 26, 2012 (the “Date of Grant”) 165,000 shares of Restricted Stock, par
value $.01, of Lumos Networks Corp. (the “Company”)  (the “Award”). 

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control.  All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued employment with the Company and its Subsidiaries on
and after the Date of Grant until the applicable vesting date set forth below,
your Award will fully vest and become non-forfeitable as follows (the “Time
Vesting Schedule”):

With respect to 1/3 of the Award shares on December 31, 2012; and

With respect to additional 1/3 of the Award shares, 25% of such 1/3 as of the
last day of each calendar quarter beginning with the calendar quarter ending
March 31, 2013 and ending with the calendar quarter ending December 31, 2013;
and

With respect to an additional 1/6 of the Award shares, 25% of such 1/6 as of the
last day of each calendar quarter beginning with the calendar quarter ending
March 31, 2014 and ending with the calendar quarter ending December 31, 2014;
and

With respect to the remaining 1/6 of the Award shares, 25% of such 1/6 as of the
last day of each calendar quarter beginning with the calendar quarter ending
March 31, 2014 and ending with the calendar quarter ending December 31, 2015.

The following enhanced vesting provisions shall apply to your Award shares in
the event your employment with the Company and its Subsidiaries terminates under
the circumstances described below before your Award shares become vested.    In
the event the Company terminates your employment with the Company and its
Subsidiaries involuntarily and without Cause in contemplation of or within nine
(9) months after a Change in Control, as defined in the Plan, then your entire
Award will fully vest and become non-forfeitable immediately prior to your
Termination Date.  Your employment will be considered to have been terminated
“in contemplation of” a Change in Control only if the Company makes a public
announcement or files a report or proxy statement with the Securities and
Exchange Commission disclosing a transaction or series of transactions which, if
completed, would constitute a



 

 

--------------------------------------------------------------------------------

 

 

Change in Control and your employment is terminated by the Company without Cause
during the period beginning with such announcement or filing and ending on the
earlier of (x) the date that the Board, acting in good faith, adopts a
resolution stating that the transaction or series of transactions have been
abandoned or (y) the date that such transaction or series of transactions are
completed.  You will not be entitled to receive this enhanced vesting if your
employment terminates on account of your death, disability, retirement,
termination by the Company for Cause or your voluntary resignation for whatever
reason.

By accepting this Award, you agree to be bound by the following confidentiality
and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company, you
have been and will be making use of, acquiring or adding to the Company’s
Confidential Information (as defined below).  In order to protect the
Confidential Information, you will not, during your employment with the Company
or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company.  You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company.  At the end of your employment with
the Company, you will surrender and return to the Company any and all
Confidential Information in your possession or control, as well as any other
Company property that is in your possession or control.  The term “Confidential
Information” shall mean any information that is confidential and proprietary to
the Company, including but not limited to the following general categories: (a)
trade secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formula, inventions and know-how; (i)
personnel information; (j) legal advice and strategies; and (k) other
information of a similar nature not known or made available to the public or the
Company’s competitors.  “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others.  This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.

Non-Solicitation

While you are employed by the Company and for one (1) year after your
Termination Date,  you will not, directly or indirectly, solicit or encourage
any employee of the Company to terminate employment with the Company; hire, or
cause to be hired, for any employment by a Competitor, any person who within the
preceding 12 month period has been employed by the Company, or assist any other
person, firm, or corporation to do any of the foregoing acts.  Additionally,
while you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireline telecommunication services,
including but not limited to internet services, to any person or entity who was
a customer or an actively sought prospective customer of the Company, at any
time during the Executive’s employment with the Company.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this letter or under the Plan and you will repay the Company for
any benefit you may have already received under this letter or under the Plan.





2

--------------------------------------------------------------------------------

 

 

Taxes

Under the Internal Revenue Code (the “Code”), your restricted stock grant is
taxed as ordinary income when the shares fully vest.   Upon vesting of your
stock, you will be required to pay applicable withholding tax on the stock’s
value at the time it vests and becomes non-forfeitable.  You may forfeit shares
of vesting stock to satisfy all or part of the tax liability, or you may elect
to have the withholding tax deducted from your regular pay; deducted from a
bonus check (if applicable); or make payment directly to the Company by a
personal check. 

Dividends

Prior to the vesting of your restricted stock, you will be eligible to receive
any dividends that are declared on the underlying stock.  Any applicable
dividend checks will be mailed to your address of record.  Dividends that you
receive on restricted stock are treated as ordinary income (compensation) and
not as dividend income. The Company will include these payments on your W-2 Wage
Statement. If they also are reported on a Form 1099-DIV, Dividends and
Distributions, you should list them on Schedule B (Form 1040), with a statement
that they have been included as wages on your W-2. Do not include them in the
total dividends received. You should consider reviewing page 13 of IRS
Publication 525, “Taxable and Non-Taxable Income” for specific instructions on
this issue.

Please contact your tax advisor if you have questions on these tax related
issues.

 

Stock Ownership Requirement

The Company has established Common Stock Ownership and Retention Guidelines for
Directors and Officers (the “Guidelines”) to emphasize the link between officers
and the long-term interests of shareholders of the Company and to enhance the
Company’s image by openly communicating to investors, market analysts and the
public that officer interests are tied directly to the long-term success of the
Company through personal capital investment in Company stock.  By accepting this
Award, you acknowledge that you have received a copy of the Guidelines and agree
to adhere to the terms and conditions contained therein.

 

By accepting this Award, you acknowledge and agree that you will accumulate and
hold shares of the common stock, $.01 par value per share, of the Company
pursuant to the Guidelines. If you are promoted into another position, you
acknowledge and agree that you will accumulate and hold additional shares
pursuant to the Guidelines.  Prior to any sale of your stock, you agree to seek
clearance and to notify the Company’s Chief Financial Officer that you will not
go below your target stock ownership level (other than sales to pay taxes
permitted by this letter).  You are also expected to comply with all relevant
securities regulations at the time of any sale of Company stock. 

You also agree to certify as the Committee requests whether or not you are in
compliance with the Guidelines. You agree that until such time as you have
reached your stock ownership guideline, you will hold 100% of the shares of
common stock received upon lapse of the restrictions upon restricted stock and
upon exercise of stock options (net of any shares utilized to pay for tax
withholding and the exercise price of the option).  You also agree to sell or
otherwise dispose of any Company stock you own once your stock ownership level
is met only to the extent that your remaining holdings do not fall below the
minimum stock ownership level.  The Committee in its sole discretion can make
hardship exceptions to the Guidelines or to permit sales pursuant to Rule 10b5-1
plans to the extent the Committee deems appropriate.  The Committee reserves the
right to interpret, modify or terminate the Guidelines at any time except that
no such change or modification will adversely affect you without your prior
consent.

The Company may impose any additional conditions or restrictions on the Award as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities



3

--------------------------------------------------------------------------------

 

 

laws.  The Company shall not be obligated to issue or deliver any shares if such
action violates any provision of any law or regulation of any governmental
authority or national securities exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan.  The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee. 

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

Please sign and return a copy of this agreement to Joe Leigh, Vice President,
Human Resources, designating your approval of this letter.  This acknowledgement
must be returned within thirty (30) days.  Your signature will also acknowledge
that you have received and reviewed the Plan and that you agree to be bound by
the applicable terms of this letter and the Plan.  

Very truly yours,

LUMOS NETWORKS CORP.

By: ____________________________________

 

ACKNOWLEDGED AND ACCEPTED

_______________________________________

Dated: _________________________________

2393140v3  

 



4

--------------------------------------------------------------------------------